NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

CLYDE M. SWANSON,                 )
                                  )
              Appellant,          )
                                  )
v.                                )                Case No. 2D17-4723
                                  )
FIRST BANK, a Missouri state      )
chartered trust company as        )
successor by merger to Coast Bank )
of Florida,                       )
                                  )
              Appellee.           )
________________________________ )


Opinion filed July 6, 2018.

Appeal from the Circuit Court for Polk
County; Larry Helms, Judge.

Clyde M. Swanson, pro se.

Stacey S. Fisher of Sprechman &
Fisher, P.A., Miami, for Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.